DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 88-108 have been considered but are moot because of a new ground of rejection over Ben Muvhar et al. US 2010/0114299.
Applicant argues that Ben Muvhar et al. fails to disclose the occlusive membrane extending across a first part of the neck portion and the occlusive component, the anchoring component and a second part of the neck portion remaining uncovered.
However, Ben Muvhar et al. discloses a support structure defining a concave occlusion component and an anchoring component separated by a neck portion (figure 11).  Examiner notes that the only limitation of the neck portion is that it be between the occlusion component and the anchoring component.  The occlusion component must only define a concave occlusion component.  Therefore, the device of Ben Muvhar et al. may be interpreted, as shown in annotated figure 11 below, to read on the claim amendment, including the membrane 1614 extending across a first part of the neck and occlusion component, but the second part of the neck and anchoring component remaining uncovered.  Additionally, although not shown, Ben Muvhar et al. teaches the occlusive component may extend across the entire concave occlusive component 1620 in addition to the central portion of the device, paragraph 0221).  Therefore, the amendment does not overcome the prior art as claimed. 

    PNG
    media_image1.png
    637
    772
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 88, 96, 97, 100 and 102-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar et al. US 2010/0114299.
Regarding claims 88, 100, 103, Ben Muvhar et al. discloses an endovascular occlusion device for occluding blood flow in a vessel 1680 (figure 11), comprising:

the support structure defining a concave occlusion component (flare shoulders 1602, as labeled with 1620 in figure 11) and an anchoring component (other flared shoulder 1602), separated by a neck portion 1624 (figure 11), a maximum expanded diameter of the concave occlusion component is at an open end of the concave occlusion component (open at both ends 1602, 1620 as shown in figure 11); the concave occlusion device comprising an occlusive membrane carried by the support structure (figure 11, with covering 1614 shown in the narrow section 1624, but may comprise a covering attached at other places of the structure, such as the constriction area and concave expanded section 1602, paragraph 0219-0221) to provide an occlusive membrane (paragraph 0220), the occlusive membrane extending across a first part of the neck and occlusion component, but the second part of the neck and anchoring component remaining uncovered (shown in annotated figure 11 above),
wherein the support structure is configured such that blood pressure against the concave occlusion component provides a radially outwardly directed force to seal the occlusion component against the vessel wall and an axially directed force against the neck which increases a radial force between the anchoring component and the vessel wall (flared shoulder portions or the concave occlusive components and anchoring components that contact the vessel wall and provide anchoring, paragraph 0219, due to the concave shape and similar structure to the invention, the Ben Muvhar et al.  device will be configured for the blood pressure to perform the function as claimed).  
Ben Muvhar et al. fails to disclose, when expanded, the occlusion device has bilateral asymmetry across a transverse plane extending through the concave occlusion component and the 
Ben Muvhar et al. teaches in a different embodiment the occlusion device having a bilateral asymmetry across a transverse plane extending through the concave occlusion component and the anchoring component (for example, figure 9D, 9E or 9F) in order to allow for vessels of tapering or different size along the length (paragraph 0199-0205), the axial length of the occlusion component being greater than an axial length of the anchoring component (for example, figure 9D).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ben Muvhar et al. with a support structure having bilateral asymmetry, as taught by alternative embodiments of Ben Muvhar et al., in order to provide a flow reducing implant that will be sized for the shape of the vessel target location.
Regarding claim 96, Ben Muvhar et al. discloses a device essentially as disclosed as discussed above and discloses the cover 1614 has a low bulk (paragraph 0221), but fails to disclose the membrane having an average thickness of more than about 30 microns.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a membrane having an average thickness of more than about 30 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 97 and 107, Ben Muvhar et al. discloses being configured for deployment with the occlusion component concave in an upstream blood flow orientation, and the anchoring component is concave in a downstream direction (figure 11).
Regarding claim 102, Ben Muvhar et al. discloses the neck portion being flexible so that the neck does not kink when the device is deployed in a curved vessel (the neck is expandable, and made of flexible material such as a shape memory or elastic, a shape memory will automatically attain the 
Regarding claims 104-106, Ben Muvhar et al. discloses a distal portion of the anchoring component having a generally uniform diameter, the distal portion comprising the open end of the anchoring component (figures 9D or 11, in both embodiments, both proximal and distal ends have a round uniform diameter and both comprise an open end at the edge of the concave configuration), the maximum expanded diameter of the anchoring component is at an open end of the anchoring component (figures 9D or 11).
Regarding claim 108, Ben Muvhar et al. discloses wherein a diameter at a terminal end of the occlusion component is the same as the diameter at a terminal end of the anchoring component (figure 11).
Claims 89, 90, 98, 99 and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar et al. US 2010/0114299 in view of Amplatz et al. US 2009/0171386.
Regarding claims 89, 90, 98, 99, and 101, Ben Muvhar et al. discloses an endovascular occlusion device essentially as claimed as discussed above, but is silent to the support structure expansion ratio, specifically the support structure having an expansion ratio of at least about 6:1 or at least about 8:1, or configured for the blood vessels having an inside diameter within the range of about 2.5 mm to 8mm, the reduced cross section being small enough to be deployable from a lumen having an inside diameter of no more than about 2mm, or the occlusion being achieved within 5 minutes of deployment in a blood vessel.  
However, Amplatz et al. teaches a similar expandable vascular occlusion device being sized to fit within different sized vessels or channels (paragraph 0051), and dimensioned for deployment from a catheter 29, the occlusion device being collapsed and having an expansion ratio of at least about 6:1 or at least about 8:1 (for example, from a 34mm diameter to being placed within the delivery catheter 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ben Muvhar et al. with an expansion ratio of at least about 6:1 or at least about 8:1 or occluding vessels in less than 5 minutes within a range from about 2.5mm to about 8mm and being delivered through a catheter having an inside diameter of no more than about 2mm, as taught by Amplatz et al. and well known in the art for delivering collapsed occlusion devices within a catheter and allowing for the desired expansion and occlusion to be sufficient in different sized vessels once delivered, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 91-92 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar et al. US 2010/0114299 in view of Hendriksen et al. US 2011/0054512.
Regarding claims 91 and 92, Ben Muvhar et al. discloses an endovascular device essentially as disclosed as discussed above, but fails to disclose a guidewire lumen extending through the neck portion, a valve for occluding the guidewire lumen.
 the valve comprising a collapsible tubular sleeve, the tubular sleeve is configured to collapse under arterial blood pressure following removal of the guidewire, and configured for delivery over a .018 inch diameter guidewire.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ben Muvhar et al. with a guidewire lumen and valve, as taught by Hendricksen et al. to allow for a guidewire to facilitate deployment of the device (paragraph 0008) while being able to close the opening of the guidewire lumen upon removal of the guidewire to maintain effective occlusion (paragraph 009).
Regarding claim 95, Ben Muvhar et al. and Hendricksen et al. discloses a device essentially as disclosed as discussed above, but fail to disclose being configured for delivery over a .018 inch diameter guidewire.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the device to be delivered over a .018 inch diameter guidewire, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Additionally, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
s 93-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar et al. US 2010/0114299 in view of Hendriksen et al. US 2011/0054512 and further in view of Shah US 3613661.
Regarding claims 93-94, Ben Muvhar et al. and Hendricksen et al. disclose an occlusion device, guidewire and valve, the valve including a tube with a collapsible screen 52, the collapsible screen is configured to collapse under arterial blood pressure following removal of the guidewire from the tubular sleeve (paragraph 0009), and essentially as claimed as discussed above, but fail to disclose the valve comprising a collapsible tubular sleeve.
Shah discloses a device having a valve for preventing flow therethrough, the valve comprises a tubular sleeve wherein the tubular sleeve is collapsed to seal an opening 13 (figures 3, 4, column 2, lines 37-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ben Muvhar et al. and Hendricksen et al. with a collapsible tube, as taught by Shah, as a known substitution for closing a lumen and blocking flow therethrough.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771